*513MEMORANDUM **
Juan Jose Montanez-Mosqueda, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’s order dismissing his appeal from an immigration judge’s order denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s determination regarding continuous physical presence in the United States, Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004), and we deny the petition for review.
Substantial evidence supports the adverse credibility finding because there were inconsistencies between Montanez-Mosqueda’s testimony and that of his witnesses. Cf. Vera-Villegas v. INS, 330 F.3d 1222, 1231-34 (9th Cir.2003). For instance, while Montanez-Mosqueda testified that he lived at only two addresses between 1988 and 1995, his brother testified that he could not recall where petitioner lived during that period because “he was always changing addresses.” Further, the agency properly discounted the documents that Montanez-Mosqueda submitted. Cf. id. at 1233-34. For instance, he conceded that the pay stubs he submitted had been altered and that the rent receipts he submitted were signed by an individual whom he could not identify and to whom he never paid rent, and that he obtained these documents many years later in anticipation of this litigation. Similarly, the affidavits sworn by witnesses Espinosa and Velazquez contained detailed information about Montanez-Mosqueda’s addresses in the United States, but when they testified they were unable to state these addresses.
Montanez-Mosqueda’s remaining contentions are also without merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.